Order entered February 13, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00483-CR

                                  JUSTIN COOK, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 9
                                   Dallas County, Texas
                           Trial Court Cause No. M12-46238-K

                                           ORDER
       The Court GRANTS the State’s second motion to extend the time to file the State’s brief.

We ORDER the Clerk of the Court to file the brief tendered as of the date of this order.


                                                      /s/   LANA MYERS
                                                            JUSTICE